Landis, Judge:
Counsel have submitted these cases on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, that the merchandise marked “A” and initialed GS (Import Specialist’s Initials) by George Santucci (Import Specialist’s Name) on the invoices accompanying the entries the subject of the protests enumerated on Schedule “A” attached hereto and made part hereof, which was assessed for duty at the rate of 10%%, 9%%, or 8y2% ad valorem, depending on the date of entry, under the provisions of paragraph 1410 Tariff Act of 1930, as modified, and which is claimed to be free of duty under the provisions of paragraph 1615(c) Tariff Act of 1930, consists of photographic films of the manufacture of the United States, exported without the benefit of drawback, and exposed abroad.
*11IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A” as above and abandoned in all other respects.
Accepting this stipulation as an agreed statement oí facts, we hold that the photographic films represented by the items marked with the letter “A” and with the initials of the import specialist on the invoices covered by the entries and protests listed in schedule A, attached hereto and made a part hereof, are photographic films of the manufacture of the United States, exported without drawback, and exposed abroad, free of duty under paragraph 1615 (c) of the Tariff Act of 1930.
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled.
Judgment will be entered accordingly.